DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 fails to depend on a previously set forth claim and instead depends on itself. For examination purposes, claim 16 will be interpreted as depending on independent claim 11. Claims 17-18 are rejected for incorporating the above deficiency due to their respective dependencies on claim 16. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirzazadeh et al (US 2016/0166772).
Regarding claim 1, Mirzazadeh discloses:
A syringe (Fig. 1), comprising: a body (11) comprising a raised lip (23; Fig. 3) on an inside wall of the body (11); and a plunger (10) disposed within the body (11), the plunger (10) comprising: an elongate shaft (20) comprising a longitudinal axis, a proximal end (end with flange 13), a distal end (end with seal flange 12) and one or more elongate ribs (21); a seal (¶0093 – “A seal or sliding seal member (not illustrated), generally formed of a flexible organic polymer material (e.g., rubber, thermoplastic elastomer (or “TPE”), etc.), is removably or permanently affixed to the seal engagement flange to force a liquid pharmaceutical formulation from the syringe body through the first (generally smaller) open end”); a flange (13) disposed adjacent a proximal end; and a first set, a second set, a third set, and a fourth set of protrusions (Fig. 24 - the relied upon embodiment of the protrusions is that of protrusions 41, 43. Each quarter between adjacent ribs 21 acts as a set of protrusions, and each type of protrusion 41 and 43 is a separate set of protrusions. For examination purposes, two corner sets of protrusions 41 will be interpreted as a first and third sets of protrusions and two corner sets of protrusions 43 will be interpreted as second and fourth sets of protrusions) coupled to the elongate shaft (20), wherein each of the first set, the second set, the third set, and the fourth set of protrusions (41, 43) is disposed linearly along the longitudinal axis (Fig. 24), wherein the first set, the second set, the third set, and the fourth set of protrusions (41, 43) are angularly offset around the longitudinal axis with respect to each other (each set of protrusions is a quarter of the circumference of the plunger 10 and is therefore offset around the longitudinal axis by 90°), wherein each protrusion (41, 43) extends so as to engage the raised lip (23) upon longitudinal displacement of the plunger (10) within the body (11) (¶0098 – detents are “also provided on the plunger shaft, equally spaced along the length thereof, and configured to engage the raised lip”), and wherein at least one protrusion of each set (41, 43) is longitudinally positioned between adjacent protrusions of at least one of the other sets (protrusions 41 are interleaved with protrusions 43, so each of the interpreted first/third protrusions 41 are longitudinally positioned between adjacent protrusions of interpreted second/fourth protrusions 43).
Regarding claim 2, Mirzazadeh discloses:
The syringe of claim 1, wherein each protrusion (41, 43) is configured to produce an audible click upon disengagement with the raised lip (23) (¶0103 – “leaves (or leaf subsets) optionally but preferably provide both an audible and tactile “click” to the user during operation of the syringe”).
Regarding claim 3, Mirzazadeh discloses:
The syringe of claim 1, wherein each protrusion (41, 43) is formed of a flexible leaf configured to longitudinally deflect upon engagement with the raised lip (23) (¶103 – “flexible leaf detents are flexed and released when they encounter the raised lip as the plunger is depressed into, or withdrawn from, the syringe body”).
Regarding claim 4, Mirzazadeh discloses:
The syringe of claim 1, wherein a longitudinal spacing distance between adjacent protrusions (41, 43) is constant within each of the first set, second set, third set, and fourth set of protrusions (41, 43) (¶0101 – “first and second set of raised detents are equally spaced with, but slightly offset from, one another”), and wherein the longitudinal spacing distance is the same for first set, second set, third set, and fourth set (¶0101).
Regarding claim 6, Mirzazadeh discloses:
The syringe of claim 4, wherein the first set, second set, third set, and fourth set of protrusions (41, 43) longitudinally overlap, wherein the first set (41) and the second set (43) of protrusions are offset with respect to each other in the longitudinal direction by an offset distance equaling one half of the spacing distance between adjacent protrusions (Fig. 24 – the protrusions 41 and 43 are interleaved and equally spaced, which means that interpreted first set 41 and second set 43 are offset by half of the spacing between adjacent projections of each set, as demonstrated in Image 1 below), wherein the third set (41) of protrusions is longitudinally aligned with one of the first set (41) and the second set of protrusions (interpreted third set 41 is aligned with interpreted first set 41), and wherein the fourth set (43) of protrusions is longitudinally aligned with the other one of the first set and the second set (43) of protrusions (interpreted fourth set 43 is aligned with interpreted second set 43).
Image 1. Annotated portion of Fig. 24

    PNG
    media_image1.png
    321
    586
    media_image1.png
    Greyscale

Regarding claim 7, Mirzazadeh discloses:
The syringe of claim 6, wherein the plunger (10) further comprises a plurality of edge protrusions (49) disposed along at least one of the one or more of the elongate ribs (21), and wherein each edge protrusion (49) is configured to engage the raised lip (23) upon longitudinal displacement of the plunger (10) within the body (11) (¶0105 – “a third set of fixed detents 49 are also provided, aligned with the detents of the second set. This third set provides a greater resistance to overcome to leave a trapping segment and begin a next incremental injection”).
Regarding claim 9, Mirzazadeh discloses:
The syringe of claim 7, wherein each protrusion (41, 43) of the first set, second set, third set and fourth set (41, 43) of protrusions is associated with at least one edge protrusion (49) (¶0105 – each pair of protrusions 41, 43 is associated with an edge protrusion 49, so each protrusion of the interpreted first/second/third/fourth 41, 43 are associated with at least one edge protrusion 49).
Regarding claim 10, Mirzazadeh discloses:
The syringe of claim 7, wherein each edge protrusion (49) comprises a proximal slope (35; Fig. 12; ¶0102 – the embodiment of the edge protrusions 49 being relied upon is that of Fig. 12 with leading edge 34 and trailing edge 35) forming a first angle relative to the longitudinal axis and a distal slope (35) forming a second angle relative to the longitudinal axis, and wherein the second angle is greater than the first angle (Fig. 12; ¶0102 – “the detents of the first set have a leading edge portion 34 and a trailing edge portion 35, with the slope of the trailing edge portion being greater (steeper) than the slope of the leading edge portion”).
Regarding claim 11, Mirzazadeh discloses:
A syringe plunger (10; Fig. 1), comprising: an elongate shaft (20) comprising a longitudinal axis, one or more elongate ribs (21), a proximal end (end with flange 13), and a distal end (end with seal flange 12); a flange (13) disposed at the proximal end; and a first set, a second set, a third set, and a fourth set of protrusions (Fig. 24 - the relied upon embodiment of the protrusions is that of protrusions 41, 43. Each quarter between adjacent ribs 21 acts as a set of protrusions, and each type of protrusion 41 and 43 is a separate set of protrusions. For examination purposes, two corner sets of protrusions 41 will be interpreted as a first and third sets of protrusions and two corner sets of protrusions 43 will be interpreted as second and fourth sets of protrusions) coupled to the elongate shaft (20), wherein each of the first set, the second set, the third set, and the fourth set of protrusions (41, 43) is disposed linearly along the longitudinal axis (Fig. 24), wherein the first set, the second set, the third set, and the fourth set of protrusions (41, 43) are angularly offset around the longitudinal axis with respect to each other (each set of protrusions is a quarter of the circumference of the plunger 10 and is therefore offset around the longitudinal axis by 90°), wherein each protrusion (41, 43) extends so as to engage the raised lip (23) upon longitudinal displacement of the plunger (10) within the body (11) (¶0098 – detents are “also provided on the plunger shaft, equally spaced along the length thereof, and configured to engage the raised lip”), and wherein at least one protrusion of each set (41, 43) is longitudinally positioned between adjacent protrusions of at least one of the other sets (protrusions 41 are interleaved with protrusions 43, so each of the interpreted first/third protrusions 41 are longitudinally positioned between adjacent protrusions of interpreted second/fourth protrusions 43).
Regarding claim 12, Mirzazadeh discloses:
The syringe plunger (10) of claim 11, wherein each protrusion (41, 43) is configured to produce an audible click upon engagement with a portion (23) of a syringe body (11) (¶0103 – “leaves (or leaf subsets) optionally but preferably provide both an audible and tactile “click” to the user during operation of the syringe”).
Regarding claim 13, Mirzazadeh discloses:
The syringe plunger (10) of claim 11, wherein each protrusion (41, 43) is formed of a flexible leaf configured to longitudinally deflect upon engagement with a portion (23) of a syringe body (11) (¶103 – “flexible leaf detents are flexed and released when they encounter the raised lip as the plunger is depressed into, or withdrawn from, the syringe body”).
Regarding claim 14, Mirzazadeh discloses:
The syringe plunger (10) of claim 11, wherein a longitudinal spacing distance between adjacent protrusions (41, 43) is constant within each of the first set, second set, third set, and fourth set of protrusions (41, 43) (¶0101 – “first and second set of raised detents are equally spaced with, but slightly offset from, one another”), and wherein the longitudinal spacing distance is the same for first set, second set, third set, and fourth set (¶0101).
Regarding claim 16, Mirzazadeh discloses:
The syringe plunger (10) of claim 16, wherein the plunger further comprises a plurality of edge protrusions (49) disposed along at least one of the one or more of the elongate ribs (21), and wherein each edge protrusion (49) is configured to engage a portion (23) of a syringe body (11) (¶0105 – “a third set of fixed detents 49 are also provided, aligned with the detents of the second set. This third set provides a greater resistance to overcome to leave a trapping segment and begin a next incremental injection”).
Regarding claim 18, Mirzazadeh discloses:
The syringe plunger (10) of claim 16, wherein each edge protrusion (49) comprises a proximal slope (35; Fig. 12; ¶0102 – the embodiment of the edge protrusions 49 being relied upon is that of Fig. 12 with leading edge 34 and trailing edge 35) forming a first angle relative to the longitudinal axis and a distal slope (35) forming a second angle relative to the longitudinal axis, and wherein the second angle is greater than the first angle (Fig. 12; ¶0102 – “the detents of the first set have a leading edge portion 34 and a trailing edge portion 35, with the slope of the trailing edge portion being greater (steeper) than the slope of the leading edge portion”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirzazadeh in view of Franklin (US 2013/0197449).
Regarding claim 8, Mirzazadeh discloses:
The syringe of claim 7, wherein each edge protrusion (41, 43) is configured to provide a resistance to longitudinal displacement of the plunger (10) within the body (11) upon engagement with the raised lip (23) defining a tactile feedback to a user (¶0098 – “detents are sufficiently large to cause perceptible, tactile, resistance to a human operator when the plunger is withdrawn from or depressed into the syringe body”).
Mirzazadeh discloses all of the elements of the claim but is silent regarding “wherein when each edge protrusion engages the raised lip as the plunger is displaced in the distal direction, a distal sealing edge of the seal is in alignment with one of a plurality of graduation marks disposed on the body.” However, Franklin teaches a dosing injector (Fig. 1), thus being in the same field of endeavor, that comprises protrusions (58) on a plunger shaft (34) that correlate with graduations on a body (14) such that each projection is spaced (76) between millimeter marks on the syringe (¶0040) in order to more easily and accurately dose a fluid (¶0040). For each protrusion that engages a raised lip (66) of the syringe, a distal edge of the plunger seal (30) is aligned with a corresponding graduation mark (Fig. 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Mirzazadeh to incorporate graduation marks and spacing as taught by Franklin in order to more easily and accurately dose a fluid, as recognized by Franklin.
Regarding claim 17, Mirzazadeh discloses:
The syringe plunger (10) of claim 16, wherein each edge protrusion (41, 43) is configured to provide a resistance to longitudinal displacement of the plunger (10) within the body (11) upon engagement with the raised lip (23) defining a tactile feedback to a user (¶0098 – “detents are sufficiently large to cause perceptible, tactile, resistance to a human operator when the plunger is withdrawn from or depressed into the syringe body”).
Mirzazadeh discloses all of the elements of the claim but is silent regarding “wherein when each edge protrusion engages the raised lip as the plunger is displaced in the distal direction, a distal sealing edge of the seal is in alignment with one of a plurality of graduation marks disposed on the body.” However, Franklin teaches a dosing injector (Fig. 1), thus being in the same field of endeavor, that comprises protrusions (58) on a plunger shaft (34) that correlate with graduations on a body (14) such that each projection is spaced (76) between millimeter marks on the syringe (¶0040) in order to more easily and accurately dose a fluid (¶0040). For each protrusion that engages a raised lip (66) of the syringe, a distal edge of the plunger seal (30) is aligned with a corresponding graduation mark (Fig. 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Mirzazadeh to incorporate graduation marks and spacing as taught by Franklin in order to more easily and accurately dose a fluid, as recognized by Franklin.
Regarding claim 19, Mirzazadeh discloses:
A method of using a syringe (Fig. 1), comprising: obtaining a syringe (Fig. 1) comprising: a body (11) comprising a raised lip (23; Fig. 3) on an inside wall of the body (11), a plunger (10) disposed within the body (11), the plunger (10) comprising: three or more sets of protrusions (Fig. 24 - the relied upon embodiment of the protrusions is that of protrusions 41, 43. Each quarter between adjacent ribs 21 acts as a set of protrusions, and each type of protrusion 41 and 43 is a separate set of protrusions. For examination purposes, two corner sets of protrusions 41 will be interpreted as a first and third sets of protrusions and two corner sets of protrusions 43 will be interpreted as second and fourth sets of protrusions) disposed linearly along a longitudinal axis of the plunger (10), each protrusion extending laterally away from the longitudinal axis so as to engage the raised lip (23) upon longitudinal displacement of the plunger (10) within the body (11) (¶0098 – detents are “also provided on the plunger shaft, equally spaced along the length thereof, and configured to engage the raised lip”), wherein the three or more sets (41, 43) are disposed angularly offset around the longitudinal axis with respect to each other (each set of protrusions is a quarter of the circumference of the plunger 10 and is therefore offset around the longitudinal axis by 90°), wherein each protrusion of at least two sets (41, 43) is configured to produce an audible click upon engagement with the raised lip (23) (¶0103 – “leaves (or leaf subsets) optionally but preferably provide both an audible and tactile “click” to the user during operation of the syringe”), and wherein the protrusions of at least two sets (41, 43) are arranged to alternately engage the raised lip (23) upon longitudinal displacement of the plunger (10) within the body (11) (Fig. 24 – as the plunger 10 moves, alternate protrusions 41 and 43 engage the raised lip, so interpreted first and second sets engage the raised lip 23 alternately); proximally displacing the plunger (10) during which one or more audible clicks are detected by the user (¶0103 – “leaves (or leaf subsets) optionally but preferably provide both an audible and tactile “click” to the user during operation” during withdrawing the plunger 10); and distally displacing the plunger (10) during which one or more audible clicks are detected by the user (¶0103 – “leaves (or leaf subsets) optionally but preferably provide both an audible and tactile “click” to the user during operation” during depression of the plunger 10).
Mirzazadeh discloses all of the elements of the claim but is silent regarding steps of “fluidly accessing a container of medication; proximally displacing the plunger beyond a defined graduation mark indicating a desired syringe volume;” “distally displacing the plunger so that a distal edge of a plunger seal is aligned with a graduation mark; fluidly accessing an injection site; and distally displacing the plunger so that the distal edge is aligned with another graduation mark.” 
However, Franklin teaches a dosing injector (Fig. 1), thus being in the same field of endeavor. Regarding “fluidly accessing a container of medicine” and “fluidly accessing an injection site,” Franklin teaches that normal use of a syringe includes filling or evacuating a dosing amount of fluid from a container to an injection site as required by the user (¶0058). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Mirzazadeh to incorporate steps of fluidly accessing a container of medicine and an injection site as taught by Franklin to provide sufficient steps to use the device as intended.
Regarding “proximally displacing the plunger beyond a defined graduation mark indicating a desired syringe volume,” “distally displacing the plunger so that a distal edge of a plunger seal is aligned with a graduation mark,” and “distally displacing the plunger so that the distal edge is aligned with another graduation mark,” Franklin teaches protrusions (58) on a plunger shaft (34) that correlate with graduations on a body (14) such that each projection is spaced (76) between millimeter marks on the syringe (¶0040) in order to more easily and accurately dose a fluid (¶0040). For each protrusion that engages a raised lip (66) of the syringe, a distal edge of the plunger seal (30) is aligned with a corresponding graduation mark (Fig. 1). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Mirzazadeh to incorporate graduation marks and spacing as taught by Franklin in order to more easily and accurately dose a fluid, as recognized by Franklin.
Regarding claim 20, Mirzazadeh in view of Franklin discloses:
The method of claim 19, wherein at least one set of protrusions (41, 43) is configured to provide a resistance to longitudinal displacement of the plunger (10) within the body upon engagement with the raised lip (23) (¶0098 – “detents are sufficiently large to cause perceptible, tactile, resistance to a human operator when the plunger is withdrawn from or depressed into the syringe body”), wherein upon engagement of the raised lip (23) as the plunger (10) is distally displaced, the distal edge of the seal is aligned with a graduation mark (as taught by the graduation marks modified in view of Franklin in the rejection of claim 19 above), and wherein the method further comprises halting distal displacement of the plunger (10) upon detection of the resistance by the user (¶0104-0105 – because there is “an audible and tactile “click” to the user both upon ending one incremental injection, and upon beginning the next incremental injection” and because the injection is incremental in nature, the presence of the resistance from the projections causes halting distal displacement of the plunger 10).
Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783